UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7330



ROBERT CALVIN CRAIG, JR.,

                                           Petitioner - Appellant,

          versus


THEODIS BECK; JUANITA BAKER,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-01-219-3-MU)


Submitted:   January 29, 2003          Decided:     February 14, 2003


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Calvin Craig, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Robert Calvin Craig, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000). We have independently reviewed the record from the federal

habeas proceeding and are satisfied that Craig has failed to make

the   requisite   “substantial     showing”   of    the   denial   of   a

constitutional right.     See Craig v. Beck, No. CA-01-219-3-MU

(W.D.N.C. filed May 22, 2001; entered May 23, 2001).        Accordingly,

we deny a certificate of appealability, deny the motion for leave

to proceed in forma pauperis, and dismiss the appeal.              See 28

U.S.C. § 2253(c) (2000).         The motion for instant correction,

docketing, and structural error is denied.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               DISMISSED




                                    2